Case 1:18-cv-02427-RBJ Document 16 Filed 10/09/18 USDC Colorado Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


_______________________________
John Doe.,                              Civil Action: No 18-cv-02427
Plaintiff,
v.
Jane Doe,
Defendant
And
Twitter, Inc.
Third Party Defendant
______________________________




       PLAINTIFF’S MOTION FOR A COURT ORDER TO DISCLOSE RECORDS
Case 1:18-cv-02427-RBJ Document 16 Filed 10/09/18 USDC Colorado Page 2 of 3




1. On 09/24/2018 at 11:12pm, MST, a person that the Plaintiff believes to be Jane Doe

     sent the following e-mail to the Plaintiff through his law firn website’s contact

     information.


2.
hello you



Email
matt@red.law


Comment or Message
Hello you piece of shit. You should fuck off of twitter. Ill make sure I keep sending your
tweets out to people on my account. I dont give a fuck that you're private and people
cant see you. Ill make sure that they do. You're a piece of fucking shit and your wife will
get mails of your bullshit. Good luck raising your daughters. I know you're bored so Ill
make sure to keep this drama fueled.

3. The Plaintiff, through his website’s backend at bluehost.com was able to see that the

     only visitor to his website at that time was from an IP address of 172.118.193.100.

4. Charter communications, d/b/a/ Spectrum is the owner of the ip address

     172.118.193.100.

5. On September 25, 2018, Plaintiff served Charter with a subpoena under FRCP rule

     45 and Charter accepted service at their leroc@charter.com e-mail address, waiving

     service under FRCP 4.

6. On September 27, 2018, Charter refused to comply with the subpoena, alleging that

     Section 631 of the Communications Act of 1934 1934 (codified at 47 U.S.C. § 551)

     prevented them from complying with the subpoena, barring a court order, ordering

     them to comply.
Case 1:18-cv-02427-RBJ Document 16 Filed 10/09/18 USDC Colorado Page 3 of 3




7. Plaintiff now asks that this court issue an order, ordering Charter communications to

   comply with the terms of the issued subpoena, and release the billing information,

   contact information, and all other subscriber data associated with the Charter

   Subscriber using ip address 172.118.193.100 on September 24, 2018, and 11:12pm

   MST.

8. This motion is filed restricted to protect the identify of the subscriber should the ip

   address have been used illegally, and in conjunction with the Plaintiff’s earlier

   request that this case proceed under restricted security.

9. A PDF copy of the e-mail, as well as the subpoena response from Charter are

   attached to this motion.



DATED: October 9, 2018


                                                                    Respectfully Submitted,
                                                                       /S Matthew W Buck
                                                                                 RED LAW
                                                                         Denver CO 80203
                                                                             matt@red.law
                                                                             720-771-4511



                               CERTIFICATE OF SERVICE


       I, Matthew W. Buck, certify that I served a copy of the foregoing motion with the
court’s ECF system on October 9, 2018, and via process server to:
Charter Communications
12405 Powerscourt Drive
St Louis MO 63131


                                                                        /S Matthew W. Buck
